*83ON REHEARING.
GODCHAUX, J
This case was an appeal from a City Court and under the constitutional provision was heard by one of the Judges alone, the present writer. Having heard all of the evidence and the argument of counsel and the matter having been submitted to him he reached the conclusion that the case was with plaintiff, to which conclusion he adheres. But having some doubt as to the exception based on Articles 91 and 156 C. P., that question was referred to the Court en banc, and was the matter exclusively discussed in the opinion. Having reached the conclusion that the exception was not well founded, it followed, necessarily, that the judgment must be for plaintiff, hence the decree of the Court in which the Judge who heard the case participated and concurred.
' Consequently, the contention that the Court was not empowered to render a decree on the merits is not well founded and the rehearing on this and other grounds mentioned in the application is accordingly refused.
December 18, 1911.
January 30, 1912, writ granted by Supreme Court.